 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT
 6
 7                       CENTRAL DISTRICT OF CALIFORNIA
 8
                                   WESTERN DIVISION
 9
10 Vincent M. Belletto,                       Case No.: CV 19-3600-DMG (PJWx)

11                Plaintiff,                  ORDER RE DISMISSAL OF ACTION
12         vs.                                WITH PREJUDICE [60]

13 Continental Credit Control, Inc;
14 Equifax Information Services, LLC;
   Experian Information Solutions, Inc.;
15 and Trans Union LLC,
16
                  Defendants.
17
           Having considered the Joint Stipulation of Dismissal with Prejudice of Trans
18
     Union LLC, and good cause appearing, IT IS HEREBY ORDERED that:
19
           The claims and causes of action that were or could have been asserted herein
20
     by Plaintiff Vincent M. Belletto against Defendant Trans Union LLC are in all
21
     respects dismissed with prejudice to the refiling of same, with the parties bearing
22
     their own court costs and attorneys’ fees.
23
24
     DATED: April 8, 2020
25                                                 DOLLY M. GEE
26                                                 UNITED STATES DISTRICT JUDGE
27
28
